No. 14883
                  IN THE SUPREME COURT OF THE STATE OF MONTANA
                                    1980



DONALD E. BUTLER:        DONALD W. DAVIS et al.,
                     Intervening Plaintiffs and Appellants,


LOCAL 2033 M R I C A N FEDERATION OF STATE,
COUNTY AND MUNICIPAL EMPLOYEES et al.,
                     Petitioner and Counter-Respondent and
                       Respondent,
         VS   .
BUTTE-SILVER BOW et al.,
                Respondents, Counter-Petitioners and
                  Respondents.


Appeal from:       District Court of the Second Judicial District,
                   Honorable Peter G. Meloy, Judge presiding
Counsel of Record:
      For Appellants:
              Knight, Dahood, Mackay and McLean, Anaconda, Montana
              Bernard J. Everett argued, Anaconda, Montana
      For Petitioner and Counter-Respondent and Respondent:
              M.F. Hennessey argued, Butte, Montana
      For Respondents, Counter-Petitioners and Respondents:
              John G. Winston, County Attorney, Butte, Montana
              Robert M. McCarthy, Deputy County Attorney, argued,
               Butte, Montana


                                     Submitted:    January 14, 1980
                                       Decided :   FEB 6 -
Filed:
         FEB F: - 1SRP
Mr.     J u s t i c e Gene B. Daly d e l i v e r e d t h e O p i n i o n o f t h e C o u r t .



            his i s a n a p p e a l from a summary judgment i n f a v o r o f

r e s p o n d e n t s B u t t e - S i l v e r Bow and t h e "Union" i s s u e d by t h e

D i s t r i c t C o u r t o f t h e Second J u d i c i a l D i s t r i c t , s i t t i n g i n

t h e County o f S i l v e r Bow.

         On F e b r u a r y 22, 1 9 7 8 , r e s p o n d e n t L o c a l 2033 American

F e d e r a t i o n o f S t a t e , County a n d M u n i c i p a l Employees, AFL-CIO

 ( U n i o n ) , f i l e d a p e t i t i o n and c o m p l a i n t f o r d e c l a r a t o r y

judgment i n t h e D i s t r i c t C o u r t o f t h e Second J u d i c i a l D i s -

t r i c t , i n a n d f o r t h e County o f S i v e r BOW,                     S t a t e o f Montana.

This a c t i o n w a s brought a g a i n s t respondents Butte-Silver

Bow, S t a t e o f Montana, and s o u g h t a d e c l a r a t o r y judgment

i n t e r p r e t i n g c e r t a i n p r o v i s i o n s o f t h e newly formed c o n s o l i -

d a t e d C i t y and County government o f B u t t e - S i l v e r BOW, Montana,

d e a l i n g w i t h p r o m o t i o n s i n t h e S h e r i f f s Department p r i o r t o

o r during consolidation.

         On May 1 7 , 1978, B u t t e - S i l v e r Bow f i l e d i t s answer t o

t h e p e t i t i o n b r o u g h t by t h e Union a l o n g w i t h a c o u n t e r -

complaint.

         On J a n u a r y 1 7 , 1979, t h e u n i o n and B u t t e - S i l v e r Bow

s t i p u l a t e d and a g r e e d t o d e c l a r e n u l l and v o i d p r o m o t i o n t o

h i g h e r r a n k s w i t h i n t h e S i l v e r Bow County S h e r i f f s Department

r e c e i v e d by i n t e r v e n i n g p l a i n t i f f s / a p p e l l a n t s ,   Donald E.

B u t l e r , Donald W.          D a v i s , F r e d E. Guay, H e r b e r t R. M i l l e r ,

Raymond W.          R u s s e l l a n d G a l e E. Wood ( " S h e r i f f ' s O f f i c e r s " ) .

         The D i s t r i c t C o u r t e n t e r e d a p r o p o s e d o r d e r b a s e d upon

t h i s s t i p u l a t i o n d e c l a r i n g t h e p r o m o t i o n s r e c e i v e d by t h e

S h e r i f f ' s O f f i c e r s n u l l a n d v o i d and f u r t h e r o r d e r i n g t h e

S h e r i f f ' s O f f i c e r s among o t h e r s t o a p p e a r b e f o r e t h e c o u r t
t o show c a u s e why t h e o r d e r s h o u l d n o t become f i n a l .

        The s h e r i f f ' s O f f i c e r s moved t h e c o u r t p u r s u a n t t o Rule

2 4 ( a ) ( 2 ) M.R.Civ.P.        t o i n t e r v e n e i n t h e a c t i o n ; t h i s motion

w a s g r a n t e d and a c o m p l a i n t i n i n t e r v e n t i o n was f i l e d .

        On A p r i l 1 9 , 1979, a l l t h e p a r t i e s moved f o r summary

judgment.         The D i s t r i c t C o u r t i s s u e d i t s f i n d i n g s of f a c t

and c o n c l u s i o n s o f law and o r d e r on J u n e 11, 1979, d e c l a r i n g
t h e S h e r i f f ' s O f f i c e r s ' promotions n u l l and v o i d .            Appellant

o f f i c e r s bring t h i s appeal.

        On A p r i l 1 2 , 1977, S h e r i f f George P a t r i c k Hagel, t h e

d u l y e l e c t e d , q u a l i f i e d and a c t i n g S h e r i f f of S i l v e r Bow

County promoted t h e s i x o f f i c e r s named h e r e i n t o h i g h e r

r a n k s w i t h i n t h a t Department.           The promotions t h e y r e c e i v e d

were e i t h e r from d e p u t y t o s e r g e a n t o r s e r g e a n t t o l i e u t e n a n t

of t h e S i l v e r Bow County S h e r i f f s Department.

        On May 2, 1977, t h e C i t y of B u t t e and County of S i l v e r

Bow c o n s o l i d a t e d t h e i r l o c a l governments i n t o one u n i f i e d

government under one c h a r t e r .                The new government was t o

have t h e s t a t u s of a c o u n t y and i n c o r p o r a t e d m u n i c i p a l i t y

and was named B u t t e - S i l v e r BOW, Montana.                   The c h a r t e r had

been a d o p t e d by t h e v o t e r s on November 2 , 1976 and by i t s

t e r m s was n o t t o become e f f e c t i v e u n t i l May 2, 1977.

        S e c t i o n 5.05 o f t h e Butte-Silver              Bow C h a r t e r s e t f o r t h

t h e p r o v i s i o n s g o v e r n i n g t h e o r g a n i z a t i o n of t h e law e n f o r c e -

ment d e p a r t m e n t f o r t h e new government.                The new law e n f o r c e -

ment d e p a r t m e n t was t o be formed by combining t h e former

C i t y o f B u t t e P o l i c e Department and t h e S h e r i f f s Department

of S i l v e r Bow County under t h e S h e r i f f of ~ u t t e - S i l v e r Bow.

Section 5.05 ( f ) provides a s follows:
     "The sheriff shall so organize the new
     department as to recognize the existing
     ranks attained by members of the exist-
     - police and sheriff departments."
     ing
     (Emphasis added.)
     Following their promotions the six appellant Sheriff's

Officers assumed the duties of their new ranks under the
Silver Bow County Sheriffs Department.   On May 2, 1977, the

effective date of the Butte-Silver Bow Charter, the new law
enforcement department was organized and the six appellant
Sheriff's Officers retained their ranks pursuant to section
5.05(f) of the new charter.
     On May 4, 1977, the Commissioners of the newly formed
government of Butte-Silver Bow met and passed Emergency
Ordinance No. 2 to govern the method of selection, examin-
ation and confirmation of all appointments and promotions
within the new law enforcement agency.   Section 15 of the
Emergency Ordinance provided it would become effective upon
passage and approval.   It was approved by Chief Executive
Mario Micone on May 10, 1977.
     The District Court declared the promotion received by

the six appellant Sheriff's Officers null and void.
     The following issues have been presented to this Court

for review:
     1.   Did the District Court err in ruling that under

Section 5.05 (f) of the Butte-Silver Bow Charter, the pro-
motions of appellants on April 11, 1977 were null and void?
     2.   Did the District Court err in ruling that Sheriff
Hagel did not have authority to promote the appellant Sher-
iff's Officers on April 11, 1977?
     The first step in resolving this case is to determine

the date the charter became operative.   Then it becomes
n e c e s s a r y t o d e t e r m i n e what e f f e c t t h i s o p e r a t i v e d a t e h a s

on t h e l a n g u a g e i n s e c t i o n 5.05 of t h e c h a r t e r .

        S e c t i o n 10.02 o f t h e B u t t e - S i l v e r Bow C h a r t e r p r o v i d e s

t h a t " [ t l h i s c h a r t e r s h a l l become e f f e c t i v e on May 2, 1977."

T h i s l a n g u a g e i s s t r a i g h t f o r w a r d and l e a v e s l i t t l e room f o r

d o u b t a s t o i t s meaning.

        S e c t i o n 5.05 d e a l s w i t h t h e Chief Law Enforcement

O f f i c e r and p r o v i d e s :

        "The S h e r i f f s h a l l b e t h e c h i e f law e n f o r c e -
        ment o f f i c e r o f t h e government and s h a l l have
        t h e d u t i e s and powers p r o v i d e d by t h i s c h a r t e r ,
        l a w , ordinance o r r e s o l u t i o n subject t o the
        following provisions:

        " ( a ) The e x i s t i n q p o l i c e d e p a r t m e n t o f t h e
        C i t y of B u t t e and t h e s h e r i f f ' s d e p a r t m e n t
        o f S i l v e r Bow s h a l l be combined i n t o one
        d e p a r t m e n t under t h e c o n t r o l and s u p e r -
        v i s i o n of t h e s h e r i f f .   The p r e s e n t c h i e f
        o f p o l i c e o f t h e C i t y o f B u t t e s h a l l be
        t h e u n d e r s h e r i f f and s h a l l be p a i d a t
        l e a s t t h e same s a l a r y r e c e i v e d a t t h e
        t i m e of t h e a d o p t i o n of t h i s c h a r t e r .

        " ( b ) The p r e s e n t members o f t h e C i t y of
        B u t t e p o l i c e d e p a r t m e n t and t h e d e p u t y s h e r -
        i f f s of S i l v e r Bow County s h a l l be members
        o f t h e new d e p a r t m e n t and have t h e same
        t e n u r e r i g h t s p r o v i d e d by s t a t e law.

        " ( c ) The p r e s e n t members o f b o t h e x i s t i n g
        d e p a r t m e n t s s h a l l r e c e i v e t h e same compen-
        s a t i o n , i n c l u d i n g b a s e pay and l o n g e v i t y
        a l l o w a n c e s , a s t h e y now r e c e i v e u n t i l s u c h
        t i m e a s t h e c o u n c i l o f commissioners a d o p t s
        a s a l a r y s c h e d u l e f o r members of t h e new
        department.

        " ( d ) A l l a p p o i n t m e n t s t o t h e new d e p a r t m e n t
        s h a l l be made p u r s u a n t t o t h e M e t r o p o l i t a n
        P o l i c e Law of t h e s t a t e , ( C h a p t e r 1 8 ,
        T i t l e 11, Revised Codes o f Montana, 1947)
        except:

        " ( 1 ) T h a t t h e s h e r i f f s h a l l have t h e powers
        t h e r e i n g i v e n t o t h e mayor i n a mayor-council
        form o f m u n i c i p a l government, t h e c o u n c i l
        o f commissioners s h a l l have t h e powers o f t h e
        c i t y c o u n c i l , and t h e c l e r k and r e c o r d e r s h a l l
        have t h e powers of a c i t y c l e r k , and;
        " ( 2 ) members of t h e d e p a r t m e n t may be can-
        d i d a t e s f o r any e l e c t e d o f f i c e and may p a r -
        t i c i p a t e i n p o l i t i c a l a c t i v i t i e s notwith-
        standing t h e provisions of the Metropolitan
        P o l i c e Law of t h e s t a t e .

        " ( e ) The c o u n c i l o f commissioners s h a l l
        e s t a b l i s h by o r d i n a n c e a Law Enforcement
        Commission c o n s i s t i n g o f f i v e ( 5 ) members
        which s h a l l have t h e powers and perform t h e
        d u t i e s r e q u i r e d o f p o l i c e commissions by
        t h e M e t r o p o l i t a n P o l i c e Law and such o t h e r
        d u t i e s a s t h e o r d i n a n c e may p r o v i d e .

        " ( f ) The s h e r i f f s h a l l s o o r g a n i z e t h e new
        department a s t o recognize the e x i s t i n g
        r a n k s a t t a i n e d by members o f t h e e x i s t i n g
        p o l i c e and s h e r i f f d e p a r t m e n t s .

        " ( g ) A l l pension r i g h t s p r e s e n t l y provided
        by s t a t e l a w t o members o f t h e e x i s t i n g
        C i t y o f B u t t e p o l i c e d e p a r t m e n t and t h e
        members o f t h e s h e r i f f ' s d e p a r t m e n t of t h e
        County o f S i l v e r Bow s h a l l c o n t i n u e i n f u l l
        f o r c e and e f f e c t , p r o v i d e d t h a t t h e c o u n c i l
        o f commissioners may by o r d i n a n c e i n c r e a s e
        t h e p e n s i o n b e n e f i t s , and may i n t h e f u -
        t u r e p r o v i d e f o r a uniform p e n s i o n system
        i f t h e s a m e i s p e r m i t t e d by s t a t e l a w .

       " ( h ) When a vacancy o c c u r s i n t h e p o s i t i o n
       of t h e undersheriff a f t e r t h e adoption of
       t h i s c h a r t e r , t h e s h e r i f f may f i l l s u c h
       vacancy by a p p o i n t i n g a p e r s o n , q u a l i f i e d
       by t r a i n i n g and e x p e r i e n c e , t o f i l l s u c h
       p o s i t i o n w i t h o u t t h e a p p r o v a l of t h e p o l i c e
       commission o r c o u n c i l o f commissioners, b u t
       s u c h a p p o i n t e e s h a l l a c q u i r e no t e n u r e
       r i g h t s except those established tenure
       r i g h t s he h a s a t t h e t i m e of h i s a p p o i n t -
       ment.         I f such a p p o i n t e d u n d e r s h e r i f f s h a l l
       have been a member o f t h e d e p a r t m e n t p r i o r
       t o h i s a p p o i n t m e n t and n o t c o n t i n u e d i n such
       p o s i t i o n by t h e s h e r i f f he s h a l l r e v e r t t o
       t h e former r a n k he h e l d w i t h i n t h e d e p a r t -
       ment. A l l o t h e r p o s i t i o n s w i t h i n -     the
       d e p a r t m e n t s h a l l be e s t a b l i s h e d & s u c h
       o r d i n a n c e s - -e c o u n c i l o f c o m m i s s i o n e r s
                           as t h
       s h a l l adopt. "          (Emphasis added. )

       The emphasized p h r a s e s form t h e b a s i s f o r t h e c o n t r o -

versy presented here.

       A p p e l l a n t s c o n t e n d t h a t s e c t i o n 10.02 of t h e c h a r t e r

c o n t r o l s and t h a t t h e c h a r t e r d i d n o t become e f f e c t i v e f o r

any r e a s o n u n t i l t h a t d a t e .    They a r g u e t h a t t h e r u l e s

governing e f f e c t i v e d a t e s of c h a r t e r s a r e s i m i l a r t o those
g o v e r n i n g e f f e c t i v e d a t e s o f s t a t u t e s and c i t e t h e g e n e r a l

r u l e t h a t s t a t u t e s become e f f e c t i v e on t h e d a t e p r e s c r i b e d

i n the statute.

         R e s p o n d e n t s , however, d i s a g r e e and s e e k t o have c e r t a i n

s p e c i f i c p r o v i s i o n s o f s e c t i o n 5.05 b e e f f e c t i v e from t h e

t i m e t h e c h a r t e r was p a s s e d on November 2 , 1976.                   They a r g u e
t h a t t o r e a c h a n y o t h e r c o n c l u s i o n would e f f e c t i v e l y d i s -

e n f r a n c h i s e t h e e l e c t o r a t e ' s power t o d e t e r m i n e t h e make-up

o f t h e B u t t e - S i l v e r Bow Law Enforcement Department and would

c o n t r a v e n e A r t i c l e 11, S e c t i o n 1 o f t h e 1972 Montana C o n s t i -

t u t i o n dealing with popular sovereignty.                         I n support of t h i s

p r e m i s e t h a t t h e word " e x i s t i n g " means a s o f t h e d a t e o f

a p p r o v a l and n o t t h e d a t e t h e c h a r t e r becomes e f f e c t i v e ,

r e s p o n d e n t s c i t e a n o b s c u r e A r i z o n a c a s e , Flowing Wells Co.

v . C u l i n ( 1 9 0 8 ) , 1 A r i z . 425, 95 P. 111, which i n t e r p r e t s a
                             1

s t a t u t e concerning corporate d i s s o l u t i o n .              A reading of t h e

c a s e i n d i c a t e s i t i s of no h e l p t o t h e r e s o l u t i o n of t h i s

problem.

        I t i s t h e g e n e r a l r u l e i n Montana t h a t a s t a t u t e s p e a k s

a s o f t h e t i m e when i t t a k e s e f f e c t and n o t a s o f t h e t i m e

i t was p a s s e d .      P e t e r s o n v . L i v e s t o c k Commission ( 1 9 4 7 ) , 120

Mt.    1 4 0 , 1 8 1 P.2d 1 5 2 , 156.

        I n P e t e r s o n t h e p l a i n t i f f had made a n a p p l i c a t i o n t o

t h e L i v e s t o c k Comrnmission t o o p e r a t e a l i v e s t o c k m a r k e t a t

Polson.        The L i v e s t o c k Commission d e n i e d M r .          Peterson's

a p p l i c a t i o n on t h e ground t h a t t h e p o l i c y e x p r e s s e d by t h e

l e g i s l a t u r e i n C h a p t e r 1 9 3 o f t h e Laws o f Montana, 1945 was

t h a t t h e L i v e s t o c k Commission s h o u l d n o t g r a n t l i c e n s e s t o

m a r k e t s i n l o c a l areas c o n t i g u o u s t o p r e v i o u s l y e s t a b l i s h e d

and s u c c e s s f u l m a r k e t s .   c his C o u r t n o t e d t h a t t h e law r u l e d
upon by t h e Commission was n o t i n e f f e c t when t h e c om mission
denied P e t e r s o n ' s a p p l i c a t i o n .     W e stated:

        "'We do n o t s e e how a n a c t which d o e s n o t by
        i t s own t e r m s become a r u l e of c o n d u c t u n t i l
        a f u t u r e t i m e c a n be s a i d t o d i s p l a c e a n o t h e r
        e x i s t i n g r u l e on t h e same s u b j e c t d u r i n g t h e
        i n t e r v a l between t h e t i m e of i t s e n a c t m e n t
        and t h e t i m e i t becomes o p e r a t i v e , even though
        t h e e x i s t i n g r u l e be i n c o n s i s t e n t w i t h i t ,
        i n t h e a b s e n c e of some e x p r e s s o r i m p l i e d
        d e c l a r a t i o n of a p u r p o s e t h a t such s h a l l be
        the result.            Legislation is not effective for
        any p u r p o s e u n t i l i t becomes o p e r a t i v e . ' "
        1 8 1 P.2d a t 156, c i t i n g S t a t e v. N o r t h e r n
        Pac. Ry. Co. ( 1 9 0 8 ) , 36 Mont. 582, 93 P . 945.

        The r a t i o n a l e a p p l i e d t o e f f e c t i v e d a t e s o f s t a t u t e s

h a s a l s o been a p p l i e d by some c o u r t s t o c h a r t e r s of munici-

p a l corporations.             "The t i m e when a new c h a r t e r , o r an

amendment of a n e x i s t i n g c h a r t e r , a d o p t e d by t h e m u n i c i p a l i t y

t a k e s e f f e c t i s sometimes f i x e d          . . . by       the charter or

amendment i t s e l f        . . .A       new c h a r t e r o r a n amendment t o a

c h a r t e r o r d i n a r i l y i s t o be c o n s t r u e d t o o p e r a t e p r o s p e c t -

i v e l y r a t h e r than retroactively."                  62 C.J.S.        Municipal

C o r p o r a t i o n s , S 95, p.     224.      See a l s o S t a t e v . Devin ( 1 9 4 6 ) ,

26 Wash.2d 333, 173 P.2d 994; S t a t e v . Kirby ( 1 9 4 2 ) , 349 Mo.



        Respondent t r e a t s s e c t i o n 1 0 . 0 2 a s a g e n e r a l p r o v i s i o n

and u r g e s t h i s C o u r t t o h o l d t h a t t h e s p e c i f i c p r o v i s i o n s of

s e c t i o n 5.05 c o n t r o l .

        This i n t e r p r e t a t i o n e s s e n t i a l l y puts the c a r t before

t h e h o r s e and a s k s t h i s C o u r t t o s t a t e t h a t t h e c h a r t e r

became e f f e c t i v e on one d a t e , b u t t h a t c e r t a i n of i t s p r o -

v i s i o n s became o p e r a b l e b e f o r e t h e c h a r t e r i t s e l f became

operable.         T h i s c o n c l u s i o n c a n n o t l o g i c a l l y be s u p p o r t e d .

The c h a r t e r s p e c i f i c a l l y p r o v i d e s f o r an e f f e c t i v e d a t e ;

t h i s e f f e c t i v e d a t e a c c o r d i n g t o s e c t i o n 10.02 a p p l i e s t o

t h e whole c h a r t e r .      There i s n o t h i n g i n t h e c h a r t e r t o i n -

d i c a t e an e f f e c t i v e d a t e o t h e r than t h a t set f o r t h i n s e c t i o n
10.02.        The l a n g u a g e i n s e c t i o n 5.05 h a s no e f f e c t u n t i l t h e

c h a r t e r becomes o p e r a t i v e , t h e r e f o r e , t h e p r o m o t i o n s o f t h e

o f f i c e r s i f v a l i d would have t o b e r e c o g n i z e d .

         The v a l i d i t y o f t h e s e p r o m o t i o n s r e s t s on t h e power o f

t h e s h e r i f f t o make them and i s t h e s e c o n d i s s u e f a c i n g t h i s

Court.

        The D i s t r i c t C o u r t h e l d t h a t S h e r i f f Hagel d i d n o t have

t h e a u t h o r i t y t o promote o r c r e a t e new r a n k s w i t h i n t h e

S i l v e r Bow County S h e r i f f s Department a f t e r November 2,

1976.

        Appellants contend t h i s holding i s i n c o n s i s t e n t with

w e l l e s t a b l i s h e d p r i n c i p l e s o f common and s t a t u t o r y law.

They c i t e hornbook l a w f o r t h e p r o p o s i t i o n t h a t a modern

s h e r i f f h a s a u t h o r i t y t o o r g a n i z e and a d m i n i s t e r h i s de-

p a r t m e n t u n l e s s p r o h i b i t e d o r l i m i t e d by s t a t u t e .   They

s u b m i t t h a t M o n t a n a ' s s t a t u t o r y scheme d o e s n o t l i m i t t h e

power and a u t h o r i t y o f t h e s h e r i f f t o o r g a n i z e h i s d e p a r t -

ment.       S e c t i o n 7-32-2101,        MCA, e t s e q .

        R e s p o n d e n t s c o n t e n d t h a t u n d e r Montana l a w , a s h e r i f f ' s

o f f i c e i s l i m i t e d i n t h e amount o f d e p u t i e s i t may h a v e ,

however, t h e Board o f County Commissioners may i f it d e s i r e s

expand t h e number o f d e p u t i e s .              Respondents s u b m i t t h a t t h e

S h e r i f f had t o have t h e c o n s e n t and a p p r o v a l o f t h e County

Commissioners b e f o r e s u c h p r o m o t i o n s a r e v a l i d .

        Montana l a w i n t h i s a r e a i s s c a r c e .             I t appears t h a t

t h e rank i n a s h e r i f f ' s o f f i c e i s limited t o e i t h e r an

u n d e r s h e r i f f o r a d e p u t y s h e r i f f and t h a t i n c o u n t i e s t h e

s i z e o f S i l v e r Bow t h e number o f d e p u t i e s i s l i m i t e d t o s i x

( s e c t i o n 7-32-2103,        MCA).

        The Board o f County Commissioners i s g i v e n a g e n e r a l

power t o a p p o i n t a g r e a t e r number o f c o u n t y d e p u t y o f f i c e r s
than the rna*mum     number allowed by law when in the judgment

of the Board, such greater number of deputies is needed for
the faithful and prompt discharge of the duties of any
county office (section 7-4-2402, MCA).     This statute has
been applied by this Court to appointment of additional
deputies in the sheriff's office.     Rusch v. Board of County
Commissioners (1948), 121 Mont. 162, 191 P.2d 670; Hogan v.
Cascade County (1907), 36 Mont. 183, 92 P. 529;     Jobb v.
County of Meagher (1897), 20 Mont. 424, 51 P. 1034.     It
follows that the Board of County Commissioners would have to
approve the appointments especially where, as here, new
positions were created.     No approval was sought or received
from the Commission for the contested appointments.     The ap-
pointments were therefore void and the District Court acted
properly in disallowing them.
      The judgment of the District Court is hereby affirmed.




We concur.




     Chief Justice




CLkC, Q *
       Justices
 V
       Mr. Justice Daniel J. Shea, deeming himself disqualified,
did not participate in this case.